No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 1
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 2
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 3
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 4
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 5
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 6
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 7
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 8
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 9
                                       of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 10
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 11
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 12
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 13
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 14
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 15
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 16
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 17
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 18
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 19
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 20
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 21
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 22
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 23
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 24
                                        of 40
2:23 PM                            No. 1:17-bk-00021    Doc La Quinta
                                                            738-1     Inns11/05/19
                                                                    Filed  & Suites - Elkview, WV
                                                                                      Entered 11/05/19 12:00:12                            Page 25
10/31/19                                                              Balance Sheet
                                                                            of 40
Accrual Basis                                                                  As of August 31, 2019

                                                 Jan 31, 19       Feb 28, 19          Mar 31, 19       Apr 30, 19       May 31, 19       Jun 30, 19       Jul 31, 19       Aug 31, 19

ASSETS
  Current Assets
    Checking/Savings
       10525 · DDA UB OP 9483                       44,683.94        50,681.31           41,207.61        48,156.71        48,476.13        89,559.77        68,143.34        15,318.55

     Total Checking/Savings                         44,683.94        50,681.31           41,207.61        48,156.71        48,476.13        89,559.77        68,143.34        15,318.55

     Other Current Assets
        due to/from EG Corporate                 (6,351,985.83)   (6,351,985.83)      (6,351,985.83)   (6,351,985.83)   (6,351,985.83)   (6,351,985.83)   (6,351,985.83)   (6,351,985.83)
        121 · Petty Cash                                535.08         1,017.81            1,710.14         2,188.71         3,023.49             0.00             0.00             0.00
        122 · Due to/from Center                     25,000.00        25,000.00           25,000.00        25,000.00        25,000.00        25,000.00        25,000.00        25,000.00
        123 · Due to/from Covington                   8,440.00         8,440.00            8,440.00         8,440.00         8,440.00         8,440.00         8,440.00         8,440.00
        124 · Due to/from Interstate                 54,341.17        54,341.17           54,341.17        54,341.17        54,341.17        54,341.17        54,341.17        54,341.17
        12455.1 · Due To Due From - CLA          (1,813,351.33)   (1,813,351.33)      (1,813,351.33)   (1,813,351.33)   (1,813,351.33)   (1,813,351.33)   (1,813,351.33)   (1,813,351.33)
        12455.2 · Due to Due From - ELK             216,611.44       216,611.44          216,611.44       216,611.44       216,611.44       216,611.44       216,611.44       216,611.44
        12455.4 · Due to Due From - FMT             274,504.68       274,504.68          274,504.68       274,504.68       274,504.68       274,504.68       274,504.68       274,504.68
        12455.6 · Due to Due From - MGT            (634,393.60)     (634,393.60)        (634,393.60)     (634,393.60)     (634,393.60)     (634,393.60)     (634,393.60)     (634,393.60)
        12455.7 · Due to Due From - SUM            (145,817.31)     (145,817.31)        (125,817.31)     (125,817.31)     (125,817.31)     (125,817.31)     (125,817.31)     (125,817.31)
        12455.8 · Due to Due From - Plaza           (29,664.40)      (29,664.40)         (29,664.40)      (29,664.40)      (29,664.40)      (29,664.40)      (29,664.40)      (29,664.40)
        12455.9 · Due to Due From OAK               (57,716.44)      (57,716.44)         (57,716.44)      (57,716.44)      (57,716.44)      (57,716.44)      (57,716.44)      (57,716.44)
        12456.0 · Due To Due From - CHS              10,000.00        10,000.00           10,000.00        10,000.00        10,000.00        10,000.00        10,000.00        10,000.00
        12456.1 · Due to Due from - EKV DIP          68,951.78        68,951.78           68,951.78        68,951.78        68,951.78        68,951.78        68,951.78        68,951.78
        12456.2 · Due to Due from - MOR DIP           3,100.00         3,100.00            3,100.00         3,100.00         3,100.00         3,100.00         3,100.00         3,100.00
        12456.3 · Due to Due from - SUM DIP         (54,118.75)      (54,118.75)         (54,118.75)      (54,118.75)      (54,118.75)      (54,118.75)      (54,118.75)      (54,118.75)
        12456.4 · Due to Due From - KAN              50,289.21        50,289.21           50,289.21        50,289.21        50,289.21        50,289.21        50,289.21        50,289.21
        126 · Due to/from Retail                     (1,907.26)       (1,907.26)          (1,907.26)       (1,907.26)       (1,907.26)       (1,907.26)       (1,907.26)       (1,907.26)
        14100 · Food Inventory                        3,188.39         3,188.39            3,188.39         3,188.39         3,188.39         3,188.39         3,188.39         3,188.39
        15102 · Prepaid Insurance                    24,018.17        20,011.68           20,727.15        16,720.66        17,146.37        13,041.54        29,835.65        27,449.63

     Total Other Current Assets                  (8,349,975.00)   (8,353,498.76)      (8,332,090.96)   (8,335,618.88)   (8,334,358.39)   (8,341,486.71)   (8,324,692.60)   (8,327,078.62)

  Total Current Assets                           (8,305,291.06)   (8,302,817.45)      (8,290,883.35)   (8,287,462.17)   (8,285,882.26)   (8,251,926.94)   (8,256,549.26)   (8,311,760.07)

  Fixed Assets
     Franchise Fee EG CIS Elkview                    10,000.00        10,000.00           10,000.00        10,000.00        10,000.00        10,000.00        10,000.00        10,000.00
     17000 · Accum Amort EG CIS Elkview             (43,756.30)      (44,089.55)         (44,422.80)      (44,756.05)      (45,089.30)      (45,422.55)      (45,755.80)      (46,089.05)
     17010 · Loan Cost EG CID Elkview                34,920.00        34,920.00           34,920.00        34,920.00        34,920.00        34,920.00        34,920.00        34,920.00
     17100 · Furniture, Fixtures & Equipment      1,288,155.60     1,288,155.60        1,288,155.60     1,288,155.60     1,288,155.60     1,288,155.60     1,288,155.60     1,288,155.60
     17110 · Land EG CIS Elkview                    402,500.00       402,500.00          402,500.00       402,500.00       402,500.00       402,500.00       402,500.00       402,500.00
     17125 · Accum Depr EG CIS Elkview           (4,921,705.76)   (4,982,763.04)      (5,043,820.32)   (5,104,877.60)   (5,165,934.88)   (5,226,992.16)   (5,288,049.44)   (5,349,106.72)
     17130 · Building & Improvements              4,313,995.91     4,313,995.91        4,313,995.91     4,313,995.91     4,321,982.23     4,321,982.23     4,321,982.23     4,321,982.23
     77900.8 · Franchise Fee Deposits                32,500.00        32,500.00           32,500.00        32,500.00        32,500.00        32,500.00        32,500.00        32,500.00

  Total Fixed Assets                              1,116,609.45    1,055,218.92          993,828.39       932,437.86       879,033.65       817,643.12       756,252.59       694,862.06

  Other Assets
     16000 · Security Deposit                       11,279.86        11,279.86           11,279.86        11,279.86        11,279.86        11,279.86        11,279.86        11,279.86
     17800.1 · Loan Fees - CB&T 132510409870        28,241.55        28,241.55           28,241.55        28,241.55        28,241.55        28,241.55        28,241.55        28,241.55
     17800.2 · Loan Fees - CB&T 132510409872           258.20           258.20              258.20           258.20           258.20           258.20           258.20           258.20
     17800.3 · Loan Fees - CB&T 21426               12,875.13        12,875.13           12,875.13        12,875.13        12,875.13        12,875.13        12,875.13        12,875.13

  Total Other Assets                                52,654.74        52,654.74           52,654.74        52,654.74        52,654.74        52,654.74        52,654.74        52,654.74

TOTAL ASSETS                                     (7,136,026.87)   (7,194,943.79)      (7,244,400.22)   (7,302,369.57)   (7,354,193.87)   (7,381,629.08)   (7,447,641.93)   (7,564,243.27)




                                                                                                                                                                                  Page 1
2:23 PM                                 No. 1:17-bk-00021      Doc La Quinta
                                                                   738-1     Inns11/05/19
                                                                           Filed  & Suites - Elkview, WV
                                                                                             Entered 11/05/19 12:00:12                               Page 26
10/31/19                                                                     Balance Sheet
                                                                                   of 40
Accrual Basis                                                                         As of August 31, 2019

                                                       Jan 31, 19        Feb 28, 19          Mar 31, 19        Apr 30, 19        May 31, 19        Jun 30, 19        Jul 31, 19        Aug 31, 19

LIABILITIES & EQUITY
   Liabilities
      Current Liabilities
          Accounts Payable
             20200 · Accounts Payable-Pre-Petition       505,017.48        505,017.48          505,017.48        505,017.48        505,017.48        505,017.48        505,017.48        505,017.48
             20300 · Accounts Payable-Post Petition       52,488.38         51,636.50           64,948.05         54,153.22         60,679.77         48,095.55         43,081.69         41,917.30

           Total Accounts Payable                        557,505.86        556,653.98          569,965.53        559,170.70        565,697.25        553,113.03        548,099.17        546,934.78

           Other Current Liabilities
              Due to Bill Amruzzino                        3,100.00          3,100.00            3,100.00          3,100.00          3,100.00          3,100.00          3,100.00          3,100.00
              22270 · Occupancy Tax Payable                    2.77              0.00                2.16              3.36              0.00              0.00              0.00              0.00
              22430 · Property Taxes Payable             117,846.33        124,017.36          130,188.39        136,359.42        142,530.45        148,701.48        155,546.45        162,391.42
              22470 · Accrued Expenses                     2,839.30          2,532.30            4,171.00          1,590.00          3,220.00          2,795.00          2,305.48          1,283.00

           Total Other Current Liabilities               123,788.40        129,649.66          137,461.55        141,052.78        148,850.45        154,596.48        160,951.93        166,774.42

      Total Current Liabilities                          681,294.26        686,303.64          707,427.08        700,223.48        714,547.70        707,709.51        709,051.10        713,709.20

      Long Term Liabilities
        30502 · N/P Carter Bank & Trust 21426          4,954,154.90      4,954,154.90        4,954,154.90      4,954,154.90      4,954,154.90      4,954,154.90      4,954,154.90      4,954,154.90

      Total Long Term Liabilities                      4,954,154.90      4,954,154.90        4,954,154.90      4,954,154.90      4,954,154.90      4,954,154.90      4,954,154.90      4,954,154.90

   Total Liabilities                                   5,635,449.16      5,640,458.54        5,661,581.98      5,654,378.38      5,668,702.60      5,661,864.41      5,663,206.00      5,667,864.10

   Equity
     30600 · Opening Bal Equity                               343.29            343.29              343.29            343.29            343.29            343.29            343.29            343.29
     36000 · Retained Earnings                        (12,674,523.73)   (12,674,523.73)     (12,674,523.73)   (12,674,523.73)   (12,674,523.73)   (12,674,523.73)   (12,674,523.73)   (12,674,523.73)
     Net Income                                           (97,295.59)      (161,221.89)        (231,801.76)      (282,567.51)      (348,716.03)      (369,313.05)      (436,667.49)      (557,926.93)

   Total Equity                                       (12,771,476.03)   (12,835,402.33)     (12,905,982.20)   (12,956,747.95)   (13,022,896.47)   (13,043,493.49)   (13,110,847.93)   (13,232,107.37)

TOTAL LIABILITIES & EQUITY                             (7,136,026.87)    (7,194,943.79)      (7,244,400.22)    (7,302,369.57)    (7,354,193.87)    (7,381,629.08)    (7,447,641.93)    (7,564,243.27)




                                                                                                                                                                                              Page 2
2:22 PM                                             No. 1:17-bk-00021           Doc 738-1            Filed 11/05/19 Entered 11/05/19 12:00:12
                                                                                                   La Quinta Inns & Suites - Elkview, WV                                         Page 27
10/31/19                                                                                                  Profit
                                                                                                             of &40
                                                                                                                  Loss
Accrual Basis                                                                                             January through August 2019


                                                             Jan 19             Feb 19              Mar 19               Apr 19            May 19             Jun 19              Jul 19            Aug 19             TOTAL

  Ordinary Income/Expense
       Income
          41000 · Room Revenue                                   57,256.98          76,045.37           85,619.28           105,849.15        100,014.02         152,657.08          149,635.44         98,749.22         825,826.54
          41001 · Banquet/Meeting Room Revenue                        0.00               0.00                0.00                 0.00              0.00               0.00              168.00              0.00             168.00
          41004 · Gift Shop/Pantry Revenue                        1,280.91           1,350.03            1,662.81               775.20          1,560.62             921.34              651.74          1,643.43           9,846.08
          41005 · Laundry/Dry Cleaning Revenue                       84.00             133.50              170.00                90.00              0.00               0.00                0.00            329.00             806.50
          41009 · Smoking/Damage Fees                               299.29               0.00                0.00               325.00              0.00               0.00                0.00              0.00             624.29
          41010 · Beer & Wine Revenue                                12.00              99.00              115.13                12.00            165.00              96.00               18.00             45.00             562.13

           Total Income                                          58,933.18          77,627.90           87,567.22           107,051.35        101,739.64         153,674.42          150,473.18        100,766.65         837,833.54

           Cost of Goods Sold
             73250 · Cost of Food                                 1,058.05               709.69          5,279.23             5,210.72          6,067.07           8,576.51            8,839.99          3,707.06           39,448.32
             73260 · Cost of Beer                                   225.62                 0.00              0.00               225.62              0.00               0.00                0.00            225.62              676.86

           Total COGS                                             1,283.67               709.69          5,279.23             5,436.34          6,067.07           8,576.51            8,839.99          3,932.68           40,125.18

     Gross Profit                                                57,649.51          76,918.21           82,287.99           101,615.01         95,672.57         145,097.91          141,633.19         96,833.97         797,708.36

           Expense
             Void                                                     0.00               0.00                0.00                 0.00              0.00               0.00                0.00              0.00                0.00
             50090 · Overhead Expense                                 0.00               0.00                0.00                55.00              0.00               0.00                0.00            449.85              504.85
             66100 · Salaries - General Management                7,730.10           5,153.39            5,153.40             5,153.39          5,382.60           5,153.40            5,153.40          7,730.09           46,609.77
             66110 · Salaries - F&B                               1,159.50             987.08            1,608.41             1,062.70          1,037.70           1,115.40            1,252.82          1,894.20           10,117.81
             66115 · Salaries - Housekeeping                      4,954.48           4,062.86            7,907.74             8,189.82          8,823.81          10,890.62           11,930.92         13,488.22           70,248.47
             66120 · Salaries - Front Office                      9,142.08           7,887.15            8,578.72             6,995.78          7,787.83           9,798.36           10,023.57         12,910.37           73,123.86
             66235 · Salaries - Maintenance                       4,897.78           2,805.88            3,883.48             2,664.39          3,019.13           3,207.08            3,250.66          4,217.40           27,945.80
             66255 · Payroll Taxes                                8,000.19           6,732.53            9,394.78             7,573.97          8,106.29           9,053.86           10,114.81         12,663.66           71,640.09
             69762 · Payroll Fees - Paychex
               69762 · Payroll Fees - Paychex - Other        1,198.43            668.15              940.64               733.22            764.07             789.46              839.55           1,157.63            7,091.15

             Total 69762 · Payroll Fees - Paychex                 1,198.43               668.15              940.64               733.22            764.07             789.46              839.55        1,157.63            7,091.15

             69827 · Workers' Compensation                            394.33             394.33              394.33               394.33            229.11             364.88              364.88            977.19          3,513.38
             71000 · Supplies
               71100 · Guest Room Supplies                   7,287.63           1,811.28            2,020.73             4,420.68          3,346.66           5,677.61           5,246.29           3,140.33           32,951.21
               71101 · Guest Room Supplies - Operating           0.00             637.72                0.00                 0.00              0.00             297.46               0.00               0.00              935.18
               71102 · Printing & Office Supplies              318.05               0.00                0.00                 0.00            479.97               0.00               0.00               0.00              798.02
               71103 · Kitchen Supplies & Utensils           3,431.64           1,952.32                0.00                 0.00              0.00               0.00               0.00              68.90            5,452.86
               71104 · Cleaning Supplies                     1,483.29           2,439.38            1,062.51             1,701.16          1,835.99           2,488.46           2,369.34           3,839.53           17,219.66
               71105 · Cleaning Supplies - F&B                   0.00              51.54               25.71               180.81             25.11             103.83             304.24              25.11              716.35
               71000 · Supplies - Other                          0.00               0.00                0.00                 0.00              0.00           3,614.85           1,101.68           1,070.70            5,787.23

             Total 71000 · Supplies                              12,520.61           6,892.24            3,108.95             6,302.65          5,687.73          12,182.21            9,021.55          8,144.57           63,860.51

             71220 · Uniforms                                         0.00                 0.00                0.00               0.00          2,102.04               0.00                0.00            651.17            2,753.21
             71350 · Travel Agency Commission                     1,009.60               961.89              240.94           1,339.59          2,398.42           1,699.46            4,755.32          2,551.68           14,956.90
             71880 · Travel-Meals-Lodging                             0.00                 0.00              812.14               0.00            215.00               0.00                0.00              0.00            1,027.14
             71975 · Miscellaneous Expense                            0.00                 0.00                0.00              (0.70)             0.00               0.00                0.00              0.00               (0.70)
             73220 · Licenses and Permits                             0.00                 0.00                0.00               0.00            600.00               0.00              550.00              0.00            1,150.00
             75000 · Utilities
               75100 · Electricity                           6,951.12           6,752.88            5,672.90             3,948.74          4,236.53               0.00           8,868.15           3,988.56           40,418.88
               75151 · Gas                                     588.06             504.44              561.74                 0.00            717.93             397.02             397.02             326.02            3,492.23
               75152 · Water-Sewage                          2,024.03           1,899.77            2,486.81             3,333.68          3,660.90           1,442.31           5,592.24           3,029.54           23,469.28
               75153 · Waste Removal                           347.95             374.95              320.95               347.95            360.55             401.21             350.46             350.46            2,854.48
               75154 · Internet Service                          0.00             318.70              159.35               159.35            159.35               0.00             318.70             159.35            1,274.80
               75155 · Telephone Service                     3,411.56           3,402.57            3,527.64             3,444.74          3,406.76           3,435.16           3,369.09           3,391.40           27,388.92
               75156 · Cable TV                              2,423.99           2,382.78            2,382.78             2,382.78          2,382.78           2,422.11           2,382.78           2,596.90           19,356.90

             Total 75000 · Utilities                             15,746.71          15,636.09           15,112.17            13,617.24         14,924.80           8,097.81           21,278.44         13,842.23         118,255.49

             76460 · Chargeback                                          0.00               0.00                0.00                0.00            104.84             232.96          1,254.58              504.52          2,096.90
             76500 · Service Charges
               76520 · Late Fees                                0.00               0.00               10.63               264.91              0.00               0.00                0.00               0.00             275.54
               76523 · Wire fees                               25.00              25.00               25.00                50.00             25.00              36.00               25.00              25.00             236.00
               76500 · Service Charges - Other                  0.00               0.00                0.00                 0.00              0.00               0.00                3.00               0.00               3.00

             Total 76500 · Service Charges                              25.00              25.00               35.63              314.91              25.00              36.00              28.00              25.00           514.54

             76700 · Credit Card Processing Fees
               76701 · American Express                        158.40             140.94            1,868.54             2,652.90          2,303.04             264.69             463.14             540.88            8,392.53
               76703 · Merchant Services                        45.00              45.00               45.00                 0.00             38.90              49.93              53.42              46.01              323.26
               76700 · Credit Card Processing Fees - Other   1,509.37           1,024.63                0.00                45.00              0.00           2,349.90           3,669.28           3,148.44           11,746.62

             Total 76700 · Credit Card Processing Fees            1,712.77           1,210.57            1,913.54             2,697.90          2,341.94           2,664.52            4,185.84          3,735.33           20,462.41

             767500 · Management Fee                              1,750.00           2,000.00            2,000.00             2,000.00          2,000.00           2,000.00            1,750.00          1,750.00           15,250.00




                                                                                                                                                                                                                               Page 1
2:22 PM                                                  No. 1:17-bk-00021         Doc 738-1            Filed 11/05/19 Entered 11/05/19 12:00:12
                                                                                                      La Quinta Inns & Suites - Elkview, WV                                           Page 28
10/31/19                                                                                                     Profit
                                                                                                                of &40
                                                                                                                     Loss
Accrual Basis                                                                                                January through August 2019


                                                                 Jan 19             Feb 19             Mar 19               Apr 19             May 19              Jun 19              Jul 19            Aug 19              TOTAL

             76800 · Professional Fees
               76801 · Accounting                                2,000.00               0.00           1,000.00             1,000.00           1,000.00            1,000.00            1,000.00           2,000.00            9,000.00
               76800 · Professional Fees - Other                     0.00               0.00               0.00                 0.00               0.00                0.00            1,250.00               0.00            1,250.00

             Total 76800 · Professional Fees                          2,000.00                 0.00         1,000.00             1,000.00           1,000.00            1,000.00            2,250.00           2,000.00           10,250.00

             77100 · Sales & Advertising
               77400 · Advertising - Billboard                       0.00               0.00            600.00                  0.00               0.00                0.00                0.00               0.00             600.00

             Total 77100 · Sales & Advertising                              0.00               0.00             600.00                 0.00                0.00                0.00               0.00               0.00            600.00

             774 · Postage and Delivery                                     0.00             199.21             249.05               224.78               80.08               51.47             194.00               0.00            998.59
             77900 · Franchise Fees
               77900 · Franchise Fees - Other                    7,333.70          10,594.19          15,415.31            19,606.23          20,354.07           22,113.64           15,237.42          13,228.68          123,883.24

             Total 77900 · Franchise Fees                             7,333.70          10,594.19          15,415.31            19,606.23          20,354.07           22,113.64           15,237.42          13,228.68          123,883.24

             78000 · Repairs & Maintenance
               78104 · Fire & Safety                              953.48             953.48                0.00                0.00             953.48               675.00               0.00                0.00            3,535.44
               78106 · Pest Control                               237.00             820.00              237.00              237.00             714.00               714.00               0.00              237.00            3,196.00
               78107 · Electrical & Mechanical                    707.84               0.00                0.00                0.00               0.00                 0.00               0.00                0.00              707.84
               78108 · Elevator                                   731.88             993.75            1,562.50                0.00               0.00                 0.00             454.00            2,119.48            5,861.61
               78110 · Maintenance Supplies                       138.38               0.00                0.00                0.00             429.24                 0.00               0.00                0.00              567.62
               78111 · Plumbing                                     0.00               0.00              774.89                0.00               0.00                 0.00               0.00                0.00              774.89
               78113 · Landscaping-Grounds-Roads                  500.00               0.00                0.00                0.00             435.08               300.00             550.00              158.68            1,943.76
               78114 · Small Equip Purchase and Repair              0.00               0.00                0.00              173.88               0.00             1,678.29               0.00                0.00            1,852.17

             Total 78000 · Repairs & Maintenance                      3,268.58           2,767.23           2,574.39                 410.88         2,531.80            3,367.29            1,004.00           2,515.16           18,439.33

             78401 · Signage                                              0.00               0.00               0.00               369.96             389.59                0.00              290.42              61.23            1,111.20
             78600 · Computer Repair & Installations                      0.00               0.00               0.00                 0.00               0.00                0.00                0.00             132.50              132.50
             80400 · Property Tax - Personal                            884.54             884.54             884.54               884.54             884.54              884.54              898.60             898.60            7,104.44
             80405 · Property Tax - Real                              5,286.49           5,286.49           5,286.49             5,286.49           5,286.49            5,286.49            5,946.37           5,946.37           43,611.68
             80450 · Property Insurance                               3,457.14           3,345.62           3,457.14             3,345.62           3,457.14            3,345.62            3,457.14           8,572.40           32,437.82
             80460 · General Liability Insurance
               80460 · General Liability Insurance - Other        266.54             266.54             266.54               266.54             266.54              394.33              394.33             109.31             2,230.67

             Total 80460 · General Liability Insurance                    266.54             266.54             266.54               266.54             266.54              394.33              394.33            109.31           2,230.67

             85875 · Depreciation Expense                            61,057.28          61,057.28          61,057.28            61,057.28          61,057.28           61,057.28           61,057.28          61,057.28          488,458.24
             85880 · Amortization Expense                               333.25             333.25             333.25               333.25             333.25              333.25              333.25             333.25            2,666.00
             86000 · United States Trustee Fees                         816.00             693.00             659.00               501.00             630.00              575.00              510.48           1,059.52            5,444.00
             87000 · Adequate Protection Payment                          0.00               0.00               0.00                 0.00               0.00                0.00           31,660.00          35,486.00           67,146.00

           Total Expense                                            154,945.10         140,844.51         152,867.86           152,380.76         161,821.09          165,694.93          208,987.63         218,093.41        1,355,635.29

  Net Ordinary Income                                                (97,295.59)        (63,926.30)        (70,579.87)          (50,765.75)        (66,148.52)         (20,597.02)         (67,354.44)      (121,259.44)        (557,926.93)

Net Income                                                           (97,295.59)        (63,926.30)        (70,579.87)          (50,765.75)        (66,148.52)         (20,597.02)         (67,354.44)      (121,259.44)        (557,926.93)




                                                                                                                                                                                                                                     Page 2
2:37 PM                           No. 1:17-bk-00021      La Quinta
                                                         Doc 738-1 Inn  & Suites
                                                                     Filed        - Summersville,
                                                                           11/05/19               WV 12:00:12
                                                                                      Entered 11/05/19                                Page 29
                                                                             of 40
                                                                      Balance Sheet
10/31/19
Accrual Basis                                                             As of August 31, 2019

                                                      Jan 31, 19     Feb 28, 19      Mar 31, 19      Apr 30, 19      May 31, 19      Jun 30, 19      Jul 31, 19      Aug 31, 19
ASSETS
  Current Assets
    Checking/Savings
       10525 · DDA UB OP 6222                           16,783.21       11,288.87       11,469.04       36,797.66       43,777.13       65,121.78      140,786.05      110,255.91

     Total Checking/Savings                             16,783.21       11,288.87       11,469.04       36,797.66       43,777.13       65,121.78      140,786.05      110,255.91

     Other Current Assets
        10540 · Petty Cash                               526.83           1,038.18        1,723.77        2,491.52            0.00            0.00            0.00            0.00
        12455.1 · Due To Due From - CLK           -1,566,468.09      -1,566,468.09   -1,566,468.09   -1,566,468.09   -1,566,468.09   -1,566,468.09   -1,566,468.09   -1,566,468.09
        12455.2 · Due To Due From - ELK              450,125.76         450,125.76      450,125.76      450,125.76      450,125.76      450,125.76      450,125.76      450,125.76
        12455.3 · Due To Due From - EKV              196,568.81         196,568.81      176,568.81      176,568.81      176,568.81      176,568.81      176,568.81      176,568.81
        12455.4 · Due To Due From - FMT              245,742.27         245,742.27      245,742.27      245,742.27      245,742.27      245,742.27      245,742.27      245,742.27
       12455.5 · Due To Due From - KAN               -13,667.50         -13,667.50      -13,667.50      -13,667.50      -13,667.50      -13,667.50      -13,667.50      -13,667.50
       12455.6 · Due To Due From - MGT               -94,637.92         -94,637.92      -94,637.92      -94,637.92      -94,637.92      -94,637.92      -94,637.92      -94,637.92
       12455.9 · Due To Due From - OAK              -966,883.50        -966,883.50     -966,883.50     -966,883.50     -966,883.50     -966,883.50     -966,883.50     -966,883.50
       12456.1 · Due to Due from - MOR DIP            -1,000.00          -1,000.00       -1,000.00       -1,000.00       -1,000.00       -1,000.00       -1,000.00       -1,000.00
       14100 · Food Inventory                            372.01             372.01          372.01          372.01          372.01          372.01          372.01          372.01
       15102 · Prepaid Insurance                      19,468.00          15,461.51       16,176.97       12,170.48       12,468.40        8,363.57       25,157.69       27,449.64

     Total Other Current Assets                   -1,729,853.33      -1,733,348.47   -1,751,947.42   -1,755,186.16   -1,757,379.76   -1,761,484.59   -1,744,690.47   -1,742,398.52

  Total Current Assets                            -1,713,070.12      -1,722,059.60   -1,740,478.38   -1,718,388.50   -1,713,602.63   -1,696,362.81   -1,603,904.42   -1,632,142.61

  Fixed Assets
     M&E EG CIS Summersville                         118,354.00         118,354.00      118,354.00      118,354.00      118,354.00      118,354.00      118,354.00      118,354.00
     16005 · Franchise Fees - Deposits                42,500.00          42,500.00       42,500.00       42,500.00       42,500.00       42,500.00       42,500.00       42,500.00
     17100 · Furniture, Fixtures & Equipment       1,170,492.46       1,170,492.46    1,170,492.46    1,170,492.46    1,170,492.46    1,170,492.46    1,170,492.46    1,170,492.46
     17110 · Land                                    402,500.00         402,500.00      402,500.00      402,500.00      402,500.00      402,500.00      402,500.00      402,500.00
     17130 · Building & Improvements SUM           4,788,305.35       4,788,305.35    4,788,305.35    4,788,305.35    4,788,305.35    4,788,305.35    4,788,305.35    4,788,305.35
     17180 · Accum Depreciation - Corp Equi       -5,639,678.79      -5,712,781.77   -5,785,884.75   -5,858,987.73   -5,932,090.71   -6,005,193.69   -6,078,296.67   -6,151,399.65
     17850 · Accum Amortization                      -44,545.43         -44,889.88      -45,234.33      -45,578.78      -45,923.23      -46,267.68      -46,612.13      -46,956.58

  Total Fixed Assets                                   837,927.59      764,480.16      691,032.73      617,585.30      544,137.87      470,690.44      397,243.01      323,795.58

  Other Assets
    16000 · Security Deposit                             5,100.00        5,100.00        5,100.00        5,100.00        5,100.00        5,100.00        5,100.00        5,100.00
    17800 · Deferred Financing Costs                    34,920.00       34,920.00       34,920.00       34,920.00       34,920.00       34,920.00       34,920.00       34,920.00
    17800.1 · Loan Fees - CB&T 132510409871             42,865.25       42,865.25       42,865.25       42,865.25       42,865.25       42,865.25       42,865.25       42,865.25
    17800.2 · Loan Fees - CB&T 132510409872                258.20          258.20          258.20          258.20          258.20          258.20          258.20          258.20
    17800.3 · Loan Fees - CB&T 21426                    13,742.87       13,742.87       13,742.87       13,742.87       13,742.87       13,742.87       13,742.87       13,742.87

  Total Other Assets                                    96,886.32       96,886.32       96,886.32       96,886.32       96,886.32       96,886.32       96,886.32       96,886.32

TOTAL ASSETS                                           -778,256.21    -860,693.12     -952,559.33    -1,003,916.88   -1,072,578.44   -1,128,786.05   -1,109,775.09   -1,211,460.71




                                                                                                                                                                           Page 1
2:37 PM                             No. 1:17-bk-00021      La Quinta
                                                           Doc 738-1 Inn  & Suites
                                                                       Filed        - Summersville,
                                                                             11/05/19               WV 12:00:12
                                                                                        Entered 11/05/19                                Page 30
                                                                               of 40
                                                                        Balance Sheet
10/31/19
Accrual Basis                                                               As of August 31, 2019

                                                        Jan 31, 19     Feb 28, 19      Mar 31, 19      Apr 30, 19      May 31, 19      Jun 30, 19      Jul 31, 19      Aug 31, 19
LIABILITIES & EQUITY
   Liabilities
      Current Liabilities
          Accounts Payable
             20200 · Accounts Payable-Pre-Petition       360,264.91      360,264.91      360,264.91      360,264.91      360,264.91      360,264.91      360,264.91      360,264.91
             20300 · Accounts payable-Post Petition       93,664.91      119,145.48      113,063.75       89,306.74       71,996.97       59,710.09       59,974.40       70,923.56

           Total Accounts Payable                        453,929.82      479,410.39      473,328.66      449,571.65      432,261.88      419,975.00      420,239.31      431,188.47

           Other Current Liabilities
             22200 · Sales Tax - Payable                       0.00            0.00            0.00           -0.80            0.00            0.00            0.00            0.00
             22270 · Occupancy Tax Payable                    -7.04           -7.04           -7.04          -24.86           -7.04           -7.04            0.00            0.00
             22430 · Accrued Property Taxes               77,899.37       81,771.76       85,644.15       89,516.54       93,388.93       97,261.32      100,875.71      104,490.10
             22460 · Accrued Insurance                     8,808.30        8,808.30        8,808.30        8,808.30        8,808.30        8,808.30        8,808.30        8,808.30
             22470 · Accrued Expenses                      4,786.46        4,827.30        7,167.19        5,683.51        5,337.29        3,277.93        4,208.64        4,225.74
             22700 · Due to Bill Abruzzino                 3,000.00        3,000.00        3,000.00        3,000.00        3,000.00        3,000.00        3,000.00        3,000.00

           Total Other Current Liabilities                94,487.09       98,400.32      104,612.60      106,982.69      110,527.48      112,340.51      116,892.65      120,524.14

     Total Current Liabilities                           548,416.91      577,810.71      577,941.26      556,554.34      542,789.36      532,315.51      537,131.96      551,712.61

     Long Term Liabilities
       30502 · N/P CB&T 21426                           5,318,669.89   5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89

     Total Long Term Liabilities                        5,318,669.89   5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89    5,318,669.89

  Total Liabilities                                     5,867,086.80   5,896,480.60    5,896,611.15    5,875,224.23    5,861,459.25    5,850,985.40    5,855,801.85    5,870,382.50

  Equity
    3000 · Opening Bal Equity                                797.98           797.98          797.98          797.98          797.98          797.98          797.98          797.98
    36000 · Retained Earnings                         -6,558,018.45    -6,558,018.45   -6,558,018.45   -6,558,018.45   -6,558,018.45   -6,558,018.45   -6,558,018.45   -6,558,018.45
    Net Income                                           -88,122.54      -199,953.25     -291,950.01     -321,920.64     -376,817.22     -422,550.98     -408,356.47     -524,622.74

  Total Equity                                        -6,645,343.01    -6,757,173.72   -6,849,170.48   -6,879,141.11   -6,934,037.69   -6,979,771.45   -6,965,576.94   -7,081,843.21

TOTAL LIABILITIES & EQUITY                               -778,256.21    -860,693.12     -952,559.33    -1,003,916.88   -1,072,578.44   -1,128,786.05   -1,109,775.09   -1,211,460.71




                                                                                                                                                                             Page 2
2:38 PM                                               No. 1:17-bk-00021           Doc 738-1La Quinta
                                                                                               Filed Inn 11/05/19        Entered
                                                                                                         & Suites - Summersville, WV 11/05/19 12:00:12                              Page 31
10/31/19                                                                                               Profit
                                                                                                            of &40 Loss
Accrual Basis                                                                                              January through August 2019


                                                              Jan 19              Feb 19              Mar 19              Apr 19              May 19              Jun 19             Jul 19              Aug 19              TOTAL

  Ordinary Income/Expense
       Income
          41000 · Room Revenue                                     70,750.19           60,212.32           91,278.27         171,835.97           141,016.88         154,097.48          255,524.58         211,577.37         1,156,293.06
          41004 · Gift Shop/Pantry Income                           1,178.35            1,089.56            1,296.64             696.70             1,529.69             752.83            2,946.56           1,657.05            11,147.38
          41006 · Vending Commissions                                  59.50                0.00                0.00               0.00                 0.00               0.00                0.00               0.00                59.50
          41007 · Room Service Revenue                                 50.00               25.00                0.00              50.00                25.00               0.00                0.00               0.00               150.00
          41008 · Technology Revenue                                    0.00                3.45               13.65               6.45                 0.00               0.00                0.00               0.00                23.55
          41009 · Damage/Smoking Fee                                    0.00              466.68                0.00               0.00                 0.00               0.00                0.00               0.00               466.68
          41010 · Beer & Wine Revenue                                 156.33              190.66              291.89             967.55               253.31           1,264.59               90.97             121.88             3,337.18

           Total Income                                            72,194.37           61,987.67           92,880.45         173,556.67           142,824.88         156,114.90          258,562.11         213,356.30         1,171,477.35

           Cost of Goods Sold
             73250 · Cost of Food                                      6,323.00            7,657.66            7,540.59            9,313.11            9,846.41       13,178.58           18,212.29           14,220.12           86,291.76
             73260 · Cost of Beer                                        421.70              123.25                0.00              147.35                0.00          528.15                0.00                0.00            1,220.45

           Total COGS                                                  6,744.70            7,780.91            7,540.59            9,460.46            9,846.41       13,706.73           18,212.29           14,220.12           87,512.21

     Gross Profit                                                  65,449.67           54,206.76           85,339.86         164,096.21           132,978.47         142,408.17          240,349.82         199,136.18         1,083,965.14

           Expense
             VOID                                                          0.00                0.00             0.00                0.00                0.00               0.00                0.00                0.00                0.00
             50090 · Overhead Expense                                      0.00                0.00             0.00              273.49                0.00               0.00              254.38                0.00              527.87
             66000 · Salary Expense                                      109.89                0.00             0.00                0.00                0.00               0.00                0.00                0.00              109.89
             66100 · Salaries - General Management                     2,284.71            2,284.70         3,427.05            2,284.71            2,284.70           2,284.71            2,284.71            3,427.05           20,562.34
             66110 · Salaries - Food & Beverage                        1,870.60            1,526.64         2,736.01            2,222.42            2,171.35           2,290.90            2,935.42            4,445.40           20,198.74
             66115 · Salaries - Housekeeping                           7,014.21            5,696.14        14,231.89           11,433.55           10,043.18          12,443.19           14,446.37           23,995.66           99,304.19
             66120 · Salaries - Front Office                           9,100.91            8,459.26        12,534.00            9,580.42           10,352.26           9,244.71            9,243.94           14,505.60           83,021.10
             66235 · Salaries - Maintenance                            4,594.97            5,692.41         8,012.78            6,582.43            6,528.87           6,871.80            7,717.29           10,669.20           56,669.75
             66255 · Payroll Taxes                                     7,911.83            7,503.12        13,192.43           10,615.08            9,889.55          10,667.86           11,442.28           18,328.53           89,550.68
             69762 · Payroll Fees - Paychex
               69762 · Payroll Fees - Paychex - Other         1,379.68              838.66            1,207.84            1,632.70              982.30            1,001.34           1,025.35            1,407.60             9,475.47

             Total 69762 · Payroll Fees - Paychex                      1,379.68             838.66             1,207.84            1,632.70             982.30          1,001.34              1,025.35            1,407.60           9,475.47

             69827 · Workers Compensation                               394.33              394.33              394.33              394.33              229.11             394.33              394.33              918.29            3,513.38
             71000 · Supplies
               71100 · Guest Rooms Supplies                   2,279.32             1,501.28           2,877.39            4,010.50            7,447.11            6,397.47           2,480.97            1,660.71            28,654.75
               71102 · Printing & Office Supplies                 0.00                 0.00             208.50              188.99              225.89                0.00               0.00                0.00               623.38
               71104 · Cleaning Supplies                        456.59             1,171.73           1,047.89            2,620.55            1,935.20            1,168.20           1,695.78            4,396.26            14,492.20
               71150 · Linen Expense                              0.00                 0.00               0.00                0.00                0.00                0.00               0.00            3,024.16             3,024.16
               71000 · Supplies - Other                           0.00                 0.00               0.00                0.00            3,341.06              786.92           1,430.71            1,584.59             7,143.28

             Total 71000 · Supplies                                    2,735.91            2,673.01            4,133.78            6,820.04        12,949.26            8,352.59              5,607.46        10,665.72           53,937.77

             71220 · Uniforms                                             0.00                 0.00               0.00                 0.00                0.00             0.00                964.13               47.22         1,011.35
             71350 · Travel Agent Commission                              0.00             2,071.56               0.00             1,310.86            2,542.74         1,467.85              3,739.09            5,552.72        16,684.82
             71880 · Travel-Meals-Lodging                               150.00               901.86             718.69                 0.00                0.00           500.00                  0.00              500.00         2,770.55
             71975 · Miscellaneous                                        0.00               480.00               0.00                -0.26                0.00             0.00                  0.00                0.00           479.74
             73220 · License and Permits - Beverage                       0.00                 0.00               0.00                 0.00                0.00             0.00                550.00                0.00           550.00
             73320 · Licenses and Permits                                 0.00                 0.00               0.00                 0.00              860.50             0.00                  0.00                0.00           860.50
             75000 · Utilities
               75100 · Electricity                                0.00            18,957.62               0.00            9,629.71            3,734.83            4,350.62           5,504.13            4,935.35            47,112.26
               75150 · Gas                                      979.16               885.93             944.47              818.00              726.94              718.43             577.34               18.69             5,668.96
               75152 · Water - Sewage                         1,823.91             1,332.97           1,993.05            1,642.52            2,597.20            1,925.84           2,468.74            3,943.75            17,727.98
               75153 · Waste Removal                            641.37               636.76             636.76              636.76              683.99              636.76             636.76              831.65             5,340.81
               75154 · Internet Service                           0.00               323.70             159.35              159.35              159.35                0.00             318.70              159.35             1,279.80
               75155 · Telephone Service                      4,044.42             2,737.71           2,661.03            2,676.92            2,643.14            2,579.69           2,712.50            2,752.89            22,808.30
               75156 · Cable TV                               5,007.20             2,537.34           2,537.34            2,537.34            2,537.34            2,537.34           2,537.34            2,537.34            22,768.58

             Total 75000 · Utilities                               12,496.06           27,412.03               8,932.00        18,100.60           13,082.79          12,748.68           14,755.51           15,179.02         122,706.69

             76175 · Dues and Subscriptions                               0.00              165.00                0.00                0.00                0.00               0.00                 0.00               0.00              165.00
             76460 · Chargebacks - Bad Debt                             347.76                0.00              166.88              223.56              209.68             122.08                 0.00             462.72            1,532.68
             76500 · Service Charges
               76523 · Wire fees                                  0.00                 0.00               0.00               25.00                0.00                0.00               0.00               25.00               50.00
               76500 · Service Charges - Other                    0.00                 0.00               0.00                0.00                0.00                0.00               3.00                0.00                3.00

             Total 76500 · Service Charges                                 0.00                0.00                0.00              25.00                 0.00              0.00                 3.00              25.00                53.00

             76700 · Credit Card Processing Fees
               76701 · American Express                         256.10               187.97             163.07              160.50              431.29                0.00               0.00                0.00             1,198.93
               76705 · Merchant                                  59.00                59.00              59.00                0.00               43.67               41.72              44.15               50.29               356.83
               76700 · Credit Card Processing Fees - Other    1,839.63             1,424.72           1,529.38            2,707.86            3,965.32            3,586.32           4,563.62            6,206.07            25,822.92

             Total 76700 · Credit Card Processing Fees                 2,154.73            1,671.69            1,751.45            2,868.36            4,440.28         3,628.04              4,607.77            6,256.36        27,378.68




                                                                                                                                                                                                                                      Page 1
2:38 PM                                              No. 1:17-bk-00021           Doc 738-1La Quinta
                                                                                              Filed Inn 11/05/19        Entered
                                                                                                        & Suites - Summersville, WV 11/05/19 12:00:12                               Page 32
10/31/19                                                                                              Profit
                                                                                                           of &40 Loss
Accrual Basis                                                                                              January through August 2019


                                                             Jan 19              Feb 19              Mar 19               Apr 19              May 19              Jun 19             Jul 19              Aug 19              TOTAL

             76800.2 · Professional Fees - Accounting                 2,000.00                0.00            1,000.00             1,000.00            1,000.00          1,000.00             2,250.00            2,000.00         10,250.00
             76840 · Postage and Delivery                                94.42               74.88                0.00                36.14              118.40             76.66               120.58               97.32            618.40
             76880 · Travel - Meals - Lodging                             0.00                0.00                0.00                 0.00                0.00              0.00               955.00              500.00          1,455.00
             76950 · Miscellaneous Expense                                0.00                0.00                0.00                 0.00                0.00              0.00               194.91                0.00            194.91
             77100 · Sales & Advertising
               77103 · Advertising - Billboard                1,500.00            1,500.00            1,500.00            1,500.00             1,500.00            1,500.00          1,500.00             1,500.00            12,000.00

             Total 77100 · Sales & Advertising                        1,500.00            1,500.00            1,500.00             1,500.00            1,500.00          1,500.00             1,500.00            1,500.00         12,000.00

             77900 · Franchise Fees
               77900 · Franchise Fees - Other                10,238.09           11,368.50           14,941.12           26,494.46            20,713.44           22,857.94         29,915.03            28,670.65           165,199.23

             Total 77900 · Franchise Fees                          10,238.09          11,368.50            14,941.12           26,494.46            20,713.44           22,857.94         29,915.03           28,670.65           165,199.23

             78000 · Repairs & Maintenance
               78100 · Building Repairs                           0.00               0.00                 0.00            1,636.53                 0.00                0.00              0.00             2,090.31             3,726.84
               78104 · Fire & Safety                              0.00               0.00                 0.00                0.00                 0.00            3,926.24              0.00             1,001.70             4,927.94
               78106 · Pest Control                               0.00             279.00                42.00               93.00                93.00               93.00              0.00               583.00             1,183.00
               78107 · Electrical & Mechanical                    0.00               0.00             2,716.10            2,336.90                 0.00                0.00              0.00                 0.00             5,053.00
               78108 · Elevator                               2,100.00               0.00                 0.00                0.00                 0.00                0.00              0.00                 0.00             2,100.00
               78109 · HVAC                                      53.89               0.00                 0.00            1,322.33                 0.00                0.00              0.00                 0.00             1,376.22
               78110 · Maintenance Supplies                     373.41             284.05                 0.00               68.11             2,120.70            1,872.27          1,695.28               550.09             6,963.91
               78112 · Pool & Spa Maintenance                   642.86             555.06             1,564.88              617.78               485.33              539.34            485.33             3,023.65             7,914.23
               78113 · Landscaping-Ground-Roads-Walkwa          125.00             125.00                 0.00                0.00                 0.00                0.00              0.00                 0.00               250.00
               78114 · Small Equip. Purchase & Repair             0.00               0.00                 0.00                0.00                 0.00                0.00            867.08               284.08             1,151.16
               78000 · Repairs & Maintenance - Other           -195.19             357.75                 0.00                0.00               423.79               95.00             99.55                 0.00               780.90

             Total 78000 · Repairs & Maintenance                      3,099.97            1,600.86            4,322.98             6,074.65            3,122.82          6,525.85             3,147.24            7,532.83         35,427.20

             78401 · Signage                                              0.00                0.00                0.00                 0.00                0.00              0.00               265.97                0.00            265.97
             78550 · Keys and Locks                                       0.00                0.00                0.00                 0.00               75.18              0.00                 0.00                0.00             75.18
             78953 · Vehicle Expense                                      0.00                0.00                0.00                 0.00              149.99              0.00                 0.00                0.00            149.99
             80010 · Management Fee                                   2,000.00            1,750.00            1,750.00             1,750.00            1,750.00          1,750.00             2,000.00            2,000.00         14,750.00
             80400 · Property Tax - Personal                          1,215.77            1,215.77            1,215.77             1,215.77            1,215.77          1,215.77               957.77              957.77          9,210.16
             80405 · Property Tax - Real                              2,656.62            2,656.62            2,656.62             2,656.62            2,656.62          2,656.62             2,656.62            2,656.62         21,252.96
             80450 · Property Insurance
               80450 · Property Insurance - Other             3,457.14            3,345.62            3,457.14            3,345.62             3,457.14            3,345.62          3,457.14             4,022.22            27,887.64

             Total 80450 · Property Insurance                         3,457.14            3,345.62            3,457.14             3,345.62            3,457.14          3,345.62             3,457.14            4,022.22         27,887.64

             80460 · General Liability Insurance                      266.54             266.54               266.54              266.54               394.33              364.88            364.88               40.42             2,230.67
             85510.1 · B&O Taxes                                      401.64             321.84               484.89              906.32               857.36              739.08          1,349.23            1,164.58             6,224.94
             85875 · Depreciation - Corp Equipment                 73,102.98          73,102.98            73,102.98           73,102.98            73,102.98           73,102.98         73,102.98           73,102.98           584,823.84
             85880 · Amortization Expense                             344.45             344.45               344.45              344.45               344.45              344.45            344.45              344.45             2,755.60
             86000 · Unitied States Trustee Fees                      649.00             719.00               855.00            1,006.00               850.00              644.00            581.48            1,248.52             6,553.00
             87000 · Adequate Protection Payment                        0.00               0.00                 0.00                0.00                 0.00                0.00         23,021.00           73,178.00            96,199.00

           Total Expense                                         153,572.21          166,037.47          177,336.62          194,066.84           187,875.05          188,141.93         226,155.31          315,402.45         1,608,587.88

  Net Ordinary Income                                             -88,122.54        -111,830.71           -91,996.76          -29,970.63           -54,896.58          -45,733.76         14,194.51         -116,266.27          -524,622.74

Net Income                                                        -88,122.54        -111,830.71           -91,996.76          -29,970.63           -54,896.58          -45,733.76         14,194.51         -116,266.27          -524,622.74




                                                                                                                                                                                                                                     Page 2
11:50 AM                                      No. 1:17-bk-00021                  Doc 738-1             Filed 11/05/19
                                                                                                             Kanawha City Entered 11/05/19 12:00:12                                              Page 33
10/02/19                                                                                                    Balance Sheet
                                                                                                                of 40
Accrual Basis                                                                                                      As of August 31, 2019


                                                 Jan 31, 19               Feb 28, 19               Mar 31, 19                    Apr 30, 19               May 31, 19               Jun 30, 19                Jul 31, 19               Aug 31, 19

ASSETS
  Current Assets
    Checking/Savings
       DDA FBOC KAN 1192                                  78,067.28                82,900.95                86,576.92                       82,276.24              87,343.26                32,113.93                 25,030.52                33,137.27

     Total Checking/Savings                               78,067.28                82,900.95                86,576.92                       82,276.24              87,343.26                32,113.93                 25,030.52                33,137.27

     Other Current Assets
       Prepaid Insurance                                      5,053.74                 4,288.74                 3,523.74                      2,758.74                 1,993.74                 1,228.74                   463.74                  231.87
       Due to Due From
          CLK                                     (794,678.66)             (794,678.66)             (794,678.66)                  (794,678.66)             (794,678.66)             (794,678.66)             (794,678.66)              (794,678.66)
          EKV                                      (50,289.21)              (50,289.21)              (50,289.21)                   (50,289.21)              (50,289.21)              (50,289.21)              (50,289.21)               (50,289.21)
          EKV DIP                                   23,729.04                23,729.04                23,729.04                     23,729.04                23,729.04                23,729.04                23,729.04                 23,729.04
          ELK                                     (301,373.43)             (301,373.43)             (301,373.43)                  (301,373.43)             (301,373.43)             (301,373.43)             (301,373.43)              (301,373.43)
          FMT                                     (109,447.19)             (109,447.19)             (109,447.19)                  (109,447.19)             (109,447.19)             (109,447.19)             (109,447.19)              (109,447.19)
          MGT                                   (1,709,870.16)           (1,709,870.16)           (1,709,870.16)                (1,709,870.16)           (1,709,870.16)           (1,709,870.16)           (1,709,870.16)            (1,709,870.16)
          MOR DIP                                   (3,469.46)               (3,469.46)               (3,469.46)                    (3,469.46)               (3,469.46)               (3,469.46)               (3,469.46)                (3,469.46)
          OAK                                       (2,935.50)               (2,935.50)               (2,935.50)                    (2,935.50)               (2,935.50)               (2,935.50)               (2,935.50)                (2,935.50)
          PLA                                      271,141.82               271,141.82               271,141.82                    271,141.82               271,141.82               271,141.82               271,141.82                271,141.82
          SUM                                       13,173.50                13,173.50                13,173.50                     13,173.50                13,173.50                13,173.50                13,173.50                 13,173.50
          SUM DIP                                  (22,698.85)              (22,698.85)              (22,698.85)                   (22,698.85)              (22,698.85)              (22,698.85)              (22,698.85)               (22,698.85)
          Due to Due From - Other                   (2,474.30)               (2,474.30)               (2,474.30)                    (2,474.30)               (2,474.30)               (2,474.30)               (2,474.30)                (2,474.30)

           Total Due to Due From                       (2,689,192.40)           (2,689,192.40)           (2,689,192.40)                (2,689,192.40)           (2,689,192.40)           (2,689,192.40)           (2,689,192.40)            (2,689,192.40)

           FBOC Escrow                                    27,000.00                27,000.00                27,000.00                       27,000.00              27,000.00                27,000.00                 27,000.00                27,000.00
           Security Deposit                                  125.00                   125.00                   125.00                          125.00                 125.00                   125.00                    125.00                   125.00

     Total Other Current Assets                        (2,657,013.66)           (2,657,778.66)           (2,658,543.66)                (2,659,308.66)           (2,660,073.66)           (2,660,838.66)           (2,661,603.66)            (2,661,835.53)

  Total Current Assets                                 (2,578,946.38)           (2,574,877.71)           (2,571,966.74)                (2,577,032.42)           (2,572,730.40)           (2,628,724.73)           (2,636,573.14)            (2,628,698.26)

  Fixed Assets
     Accumulated Amortization                              (2,164.30)               (2,199.78)               (2,235.26)                    (2,270.74)               (2,306.22)               (2,341.70)               (2,377.18)                (2,412.66)
     Accumulated Depreciation                            (396,967.70)             (403,119.60)             (409,271.50)                  (415,423.40)             (421,575.30)             (427,727.20)             (433,879.10)              (440,031.00)
     Buildings and Improvements
       Accumulated Depreciation                   (49,215.20)              (49,215.20)              (49,215.20)                   (49,215.20)              (49,215.20)              (49,215.20)              (49,215.20)               (49,215.20)
       Hyatt                                        9,411.33                 9,411.33                 9,411.33                      9,411.33                 9,411.33                 9,411.33                 9,411.33                  9,411.33
       Verizon Building                           376,911.83               376,911.83               376,911.83                    376,911.83               376,911.83               376,911.83               376,911.83                376,911.83
       Buildings and Improvements - Other         525,389.02               525,389.02               525,389.02                    525,389.02               525,389.02               525,389.02               525,389.02                525,389.02

     Total Buildings and Improvements                    862,496.98               862,496.98               862,496.98                      862,496.98             862,496.98               862,496.98                862,496.98               862,496.98

     CWIP                                                827,943.04               827,943.04               827,943.04                    827,943.04               827,943.04               827,943.04                827,943.04               827,943.04
     Land                                              1,517,000.00             1,517,000.00             1,517,000.00                  1,517,000.00             1,517,000.00             1,517,000.00              1,517,000.00             1,517,000.00
     Land Improvements                                 1,386,758.80             1,386,758.80             1,386,758.80                  1,386,758.80             1,386,758.80             1,386,758.80              1,386,758.80             1,386,758.80

  Total Fixed Assets                                   4,195,066.82             4,188,879.44             4,182,692.06                  4,176,504.68             4,170,317.30             4,164,129.92              4,157,942.54             4,151,755.16

  Other Assets
    Loan Fees - First Bank 351018                             7,664.00                 7,664.00                 7,664.00                      7,664.00                 7,664.00                 7,664.00                  7,664.00               7,664.00

  Total Other Assets                                          7,664.00                 7,664.00                 7,664.00                      7,664.00                 7,664.00                 7,664.00                  7,664.00               7,664.00

TOTAL ASSETS                                           1,623,784.44             1,621,665.73             1,618,389.32                  1,607,136.26             1,605,250.90             1,543,069.19              1,529,033.40             1,530,720.90

LIABILITIES & EQUITY
   Liabilities
      Current Liabilities
          Accounts Payable
             Accounts payable-Post Petition               14,824.24                14,472.10                14,203.61                       14,198.89              14,196.65                13,404.13                 13,297.96                13,416.68
             Accounts Payable-Pre-Petition               120,019.68               120,019.68               120,019.68                      120,019.68             120,019.68               120,019.68                120,019.68               120,019.68

           Total Accounts Payable                        134,843.92               134,491.78               134,223.29                      134,218.57             134,216.33               133,423.81                133,317.64               133,436.36

           Other Current Liabilities
             Due to Bill Abruzzino                         2,000.00                 2,000.00                 2,000.00                        2,000.00               2,000.00                    2,000.00               2,000.00                 2,000.00
             Accrued Expenses                              1,552.69                 1,558.26                 2,412.27                        1,974.38               2,944.49                    2,230.78               2,560.87                 1,294.12
             Property Taxes Payable                       37,338.07                42,672.08                48,006.09                       53,340.10              58,674.11                    5,334.01              11,108.73                16,883.45

           Total Other Current Liabilities                40,890.76                46,230.34                52,418.36                       57,314.48              63,618.60                    9,564.79              15,669.60                20,177.57

     Total Current Liabilities                           175,734.68               180,722.12               186,641.65                      191,533.05             197,834.93               142,988.60                148,987.24               153,613.93

     Long Term Liabilities
       N/P First Bank 330005                           1,394,749.56             1,386,758.18             1,377,185.03                  1,349,052.24             1,338,744.25             1,330,786.26              1,318,128.27             1,307,674.74
       N/P First Bank 351018                             327,892.26               324,554.44               322,727.85                    322,727.85               319,057.05               319,057.05                315,386.25               313,567.69

     Total Long Term Liabilities                       1,722,641.82             1,711,312.62             1,699,912.88                  1,671,780.09             1,657,801.30             1,649,843.31              1,633,514.52             1,621,242.43

  Total Liabilities                                    1,898,376.50             1,892,034.74             1,886,554.53                  1,863,313.14             1,855,636.23             1,792,831.91              1,782,501.76             1,774,856.36


                                                                                                                                                                                                                                                      Page 1
11:50 AM                     No. 1:17-bk-00021              Doc 738-1           Filed 11/05/19
                                                                                      Kanawha City Entered 11/05/19 12:00:12                                    Page 34
10/02/19                                                                             Balance Sheet
                                                                                         of 40
Accrual Basis                                                                            As of August 31, 2019


                                Jan 31, 19            Feb 28, 19            Mar 31, 19                 Apr 30, 19            May 31, 19            Jun 30, 19             Jul 31, 19            Aug 31, 19

  Equity
    Member 1 Equity                     (29,291.04)           (29,291.04)           (29,291.04)                (29,291.04)           (29,291.04)           (29,291.04)            (29,291.04)           (29,291.04)
    Opening Balance Equity               21,438.15             21,438.15             21,438.15                  21,438.15             21,438.15             21,438.15              21,438.15             21,438.15
    Retained Earnings                  (270,727.72)          (270,727.72)          (270,727.72)               (270,727.72)          (270,727.72)          (270,727.72)           (270,727.72)          (270,727.72)
    Net Income                            3,988.55              8,211.60             10,415.40                  22,403.73             28,195.28             28,817.89              25,112.25             34,445.15

  Total Equity                         (274,592.06)          (270,369.01)          (268,165.21)               (256,176.88)          (250,385.33)          (249,762.72)           (253,468.36)          (244,135.46)

TOTAL LIABILITIES & EQUITY            1,623,784.44          1,621,665.73          1,618,389.32               1,607,136.26          1,605,250.90         1,543,069.19            1,529,033.40         1,530,720.90




                                                                                                                                                                                                             Page 2
11:51 AM                                     No. 1:17-bk-00021         Doc 738-1          FiledKanawha
                                                                                                11/05/19 City Entered 11/05/19 12:00:12                       Page 35
10/02/19                                                                                       Profit
                                                                                                  of &40Loss
Accrual Basis                                                                                  January through August 2019

                                                  Jan 19          Feb 19            Mar 19                Apr 19             May 19            Jun 19         Jul 19             Aug 19            TOTAL

  Ordinary Income/Expense
       Income
          Property Tax Income                          2,581.82        2,581.82          2,498.49              2,665.15           2,665.15         2,581.82        2,498.49           2,665.15        20,737.89
          Insurance Income                               651.86          651.86            610.19                693.53             693.53           651.86          610.19             693.53         5,256.55
          CAM Income                                   3,544.40        3,544.40          3,344.40              3,744.40           1,744.40         5,544.40        1,344.40           1,744.40        24,555.20
          Rental Income                               22,478.04       22,478.04         17,948.04             27,008.04          27,008.04        22,478.04       17,948.04          27,008.04       184,354.32
          Tenant Reimbursements                            0.00            0.00              0.00                  0.00               0.00             0.00        2,000.00           2,000.00         4,000.00

           Total Income                               29,256.12       29,256.12         24,401.12             34,111.12          32,111.12        31,256.12       24,401.12          34,111.12       238,903.96

     Gross Profit                                     29,256.12       29,256.12         24,401.12             34,111.12          32,111.12        31,256.12       24,401.12          34,111.12       238,903.96

           Expense
             E-Check Fee                                   0.00            0.00              0.00                  0.00               0.00             0.00            0.00               1.49             1.49
             Void                                          0.00            0.00              0.00                  0.00               0.00             0.00            0.00               0.00             0.00
             Amortization Expense                         35.48           35.48             35.48                 35.48              35.48            35.48           35.48              35.48           283.84
             Business Licenses and Permits                 0.00            0.00              0.00                  0.00               0.00             0.00            0.00              50.00            50.00
             Depreciation Expense                      6,151.90        6,151.90          6,151.90              6,151.90           6,151.90         6,151.90        6,151.90           6,151.90        49,215.20
             Insurance Expense                           765.00          765.00            765.00                765.00             765.00           765.00          765.00             231.87         5,586.87
             Interest Expense
                Loan #351018                      1,661.16        3,446.20          1,565.42                  0.00           3,113.22             0.00        3,113.22           1,573.45         14,472.67
                Loan #330005                      7,991.38        7,944.91          6,363.14              7,903.50           8,978.30         7,978.30        9,978.30           8,832.76         65,970.59

             Total Interest Expense                    9,652.54       11,391.11          7,928.56              7,903.50          12,091.52         7,978.30       13,091.52          10,406.21        80,443.26

             Managment Fee                             1,700.00          850.00            850.00                850.00             850.00           850.00            850.00           850.00         7,650.00
             Professional Fees
               Accounting Fees                    1,000.00            0.00           500.00                500.00             500.00           500.00         1,000.00           1,000.00          5,000.00

             Total Professional Fees                   1,000.00              0.00          500.00                500.00             500.00           500.00        1,000.00           1,000.00         5,000.00

             Tax
               B&O                                  292.14          292.57            244.01                341.11             321.11           275.30          244.01             393.91          2,404.16
               Property                           5,334.01        5,334.01          5,334.01              5,334.01           5,334.01        13,568.36        5,774.72           5,774.72         51,787.85

             Total Tax                                 5,626.15        5,626.58          5,578.02              5,675.12           5,655.12        13,843.66        6,018.73           6,168.63        54,192.01

             United States Trustee Fees                  160.00          213.00            110.00                118.00             149.00           403.00              86.08         (236.08)        1,003.00
             Utilities
                Electric                           176.50             0.00           278.36                123.79             121.55           106.17          108.05             118.72           1,033.14

             Total Utilities                             176.50              0.00          278.36                123.79             121.55           106.17            108.05           118.72         1,033.14

           Total Expense                              25,267.57       25,033.07         22,197.32             22,122.79          26,319.57        30,633.51       28,106.76          24,778.22       204,458.81

  Net Ordinary Income                                  3,988.55        4,223.05          2,203.80             11,988.33           5,791.55           622.61       (3,705.64)          9,332.90        34,445.15

Net Income                                             3,988.55        4,223.05          2,203.80             11,988.33           5,791.55           622.61       (3,705.64)          9,332.90        34,445.15




                                                                                                                                                                                                         Page 1
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 36
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 37
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 38
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 39
                                        of 40
No. 1:17-bk-00021   Doc 738-1   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 40
                                        of 40
